OPINION — AG — ANY PERSON MAY APPLY FOR ADMISSION TO A STATE HOSPITAL FOR CARE AND TREATMENT. IF SUCH PERSON IS UNDER 21 YEARS OF AGE, HE OR SHE MUST MAKE APPLICATION FOR VOLUNTARY ADMISSION TO THE COUNTY JUDGE OF THE COUNTY IN WHICH HE RESIDES, OR OF THE COUNTY IN WHICH SAID HOSPITAL IS LOCATED. IF SUCH PERSON IS 21 OF AGE OR OVER, THE APPLICATION MAY BE MADE EITHER TO SUCH COUNTY JUDGE OR TO THE SUPERINTENDENT OF SUCH HOSPITAL. HOSPITALS WITHIN THE DEPARTMENT OF MENTAL HEALTH SHOULD ACCEPT ANY PERSON, REGARDLESS OF AGE, IF THE PROCEDURES AUTHORIZED BY THE MENTAL HEALTH VOLUNTARY ADMISSION PROCEDURES ACT OF 1963 (43A O.S. 1963 Supp. 551-559 [43A-551],) HAVE BEEN FOLLOWED, AND THE COUNTY JUDGE OF EITHER OF THE APPROPRIATE COUNTIES SO ORDER. CITE: 43A O.S. 1963 Supp., 559 [43A-559], 43A O.S. 1963 Supp., 552 [43A-552], 43A O.S. 1961 53 [43A-53]